         Case 3:19-cv-02128-SCC Document 31 Filed 03/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO



        LUIS S. ARANA-SANTIAGO                       CIVIL NO. 19-2128 (SCC)

                   Plaintiffs,

                       v.
                                                      Violation of Civil Rights
  LUIS TAPIA-MALDONADO, et al.,

                  Defendants.



        NOTICE OF APPEARANCE AND REQUEST OF EXTENSION OF TIME

TO THE HONORABLE COURT:

       COMES NOW, Co-Defendants, Luis Tapia-Maldonado, Jose Heredia-Rodriguez,

Marisol Diaz-Ocasio, in their personal capacities, without submitting to the jurisdiction of the

Court and without waiving any right or defense arising from Title III of PROMESA and the

Commonwealth’s Petition under said Title or under this case, through the undersigned attorney

and respectfully state and pray as follows:

   1. The Department of Justice has recently assigned the legal representation of the following

       codefendants, in their personal capacities, to the undersigned attorney: Luis Tapia-

       Maldonado, Jose Heredia-Rodriguez, Marisol Diaz-Ocasio (hereinafter co-defendants).

   2. For the above stated reason, it is respectfully requested that this Honorable Court grant

       leave to appear on behalf of appearing co-defendants and that all future correspondence

       in the instant case, including all of this Honorable Court’s Orders, be addressed also to

       the undersigned attorney.
         Case 3:19-cv-02128-SCC Document 31 Filed 03/19/21 Page 2 of 2




   3. Furthermore, the appearing co-defendants respectfully request a 30-day extension of

       time, until April 18, 2021, to evaluate the need to file a responsive pleading or motion

       under Fed. R. Civ. P. 12 and to respond to Plaintiff’s Motion for Sanctions.

   4. The time extension herein requested is made in good faith and for good cause and it is not

       intended to cause unnecessary delays in the proceedings held before this Court.

       WHEREFORE, it is respectfully requested from this Honorable Court to allow our

appearance as attorney of record on behalf of the above-named co-defendants in this case and

that all future correspondence be addressed to the undersigned attorney, and appearing co-

defendants respectfully request a 30-day extension of time, until April 18, 2021, to file a

responsive pleading or motion under Fed. R. Civ. P. 12.

       I HEREBY CERTIFY that I sent notification to the following mailing address: PO Box

500, Orocovis, PR 00720.


       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, March 19, 2021.


 DOMINGO EMANUELLI HERNÁNDEZ                              s/ Josué N. Torres Crespo
 Designated Secretary of Justice                          Josué N. Torres Crespo
                                                          USDC No. 229805
 SUSANA PEÑAGARÍCANO-BROWN                                Department of Justice of Puerto Rico
 Secretary in Charge of Litigation                        Federal Litigation Division
                                                          P.O. Box 9020192
 IDZA DÍAZ RIVERA                                         San Juan, Puerto Rico 00902-0192
 Director of Legal Affairs                                Email: jntorres@justicia.pr.gov
 Federal Litigation and Bankruptcy Division               Phone: 787-721-2900 Ext. 1480




                                                2
